ACCEPTED
                                                                                          03-13-00526-CV
                                                                                                  5030936
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/24/2015 4:55:22 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                  NO. 03-13-00526-CV
_____________________________________________________________________
                                                                    FILED IN
             IN THE COURT OF APPEALS3rd AUSTIN,
                                        COURT OF APPEALS
                                                 TEXAS
         THIRD COURT OF APPEALS DISTRICT
                                    4/24/2015 4:55:22 PM
_____________________________________________________________________
                                                       JEFFREY D. KYLE
                                                                     Clerk
                        PHARMSERV, INC. , Appellant

                                      V.

 THE TEXAS HEALTH AND HUMAN SERVICES COMMISSION and OFFICE OF
   INSPECTOR GENERAL OF THE TEXAS HEALTH AND HUMAN SERVICES
                     COMMISSION, ET AL, Appellees
____________________________________________________________________

   On Appeal from the 261st Judicial District Court of Travis County, Texas

                       Cause No. D-1-GN 12-001074-CV                                  .

             MOTION FOR EXTENSION OF TIME
              TO FILE MOTION FOR REHEARING
     OR, MOTION FOR EN BANC RECONSIDERATION
_____________________________________________________________________
                                           Respectfully Submitted:
                                           Jeff Avant
                                           AVANT & MITCHELL, L. P.
                                           700 Lavaca, Suite 1400
                                           Austin, Texas 78701
                                           Phone: (512) 478-5757
                                           Facsimile: (512) 478-5404
                                           E-mail: avantlaw@swbell.net

                                           Hugh M. Barton
                                           Hugh M. Barton, P.C.
                                           603 West 13th St, Ste 1B
                                           Austin, TX 78701
                                           Telephone (512) 499-0793
                                           Facsimile (512) 727-6717
                                           E-mail: bartonlaw@yahoo.com
                                                                                      1
TO THE HONORABLE COURT OF APPEALS:

      Appellant, Pharmserv, Inc. presents this Motion for an Extension of Time to

File Appellant's Motion for Rehearing or En Banc Reconsideration as permitted by

Texas Rules of Appellate Procedure (TRAP) 49.8 and 10.5(b). As grounds for this

motion, Appellant/Movant would respectfully show the Court the following:


      A.       Appellant's Motion for Rehearing or Motion for En Banc

Reconsideration is due to be filed by today, April 24, 2015. The deadline for a

request for this extension of time per TRAP 49.8 is within 15 days thereafter or

May 9, 2015.


      B.       Appellant requests an extension of time to file its reply brief until

Friday, May 8, 2015, which is 14 days after the current due date of April 24, 2015 .


      C.    Appellant needs an extension of time to file its reply brief because

previously scheduled travel, compounded with the need to evaluate significant

developments on related law, has resulted in an unanticipated time crunch and need

for Appellant’s Counsel to re-evaluate necessity for and content of any motion for

rehearing or motion for en banc consideration. More specifically:


            (1) Counsel for Appellant, in addition to routine duties, was scheduled

            for business related travel on April 15, 2015 through April 21, 2015.


                                                                                    2
             (2) Counsel for Appellant has noted passage of Senate Bill 207 on

             April 22, 2015. Section 9 and Section 16 of that legislation appear to

             be directly related to issues which would form the basis of any further

             appeal of this matter. Passage of SB 207 Sections 9 and 16 may also

             affect the possibility of amicable resolution and voluntary dismissal.


      D.     This is Appellant's first request for extension of time to file a motion

for rehearing or motion for en banc consideration.


      E.     Movant attempted to reach counsel for Appellee by telephone and

email to determine whether there would be agreement or opposition to this motion,

but learned that Appellees’ counsel is out of the office until April 27, 2015.


      THEREFORE, Appellant respectfully requests that the Court grant an

extension until Friday, May 8, 2015.


                                              Respectfully Submitted


                                              Jeff Avant
                                              Jeff Avant (signed digitally)

                                              AVANT & MITCHELL, L. P.
                                              700 Lavaca, Suite 1400
                                              Austin, Texas 78701
                                              Phone: (512) 478-5757
                                              Facsimile: (512) 478-5404
                                              E-mail: avantlaw@swbell.net
                                                                                      3
                                             Hugh M. Barton
                                             Hugh M. Barton, P.C.
                                             603 West 13th St, Ste 1B
                                             Austin, TX 78701
                                             Telephone (512) 499-0793
                                             Facsimile (512) 727-6717
                                             E-mail: bartonlaw@yahoo.com



       Certificate Of Attempted Conference And Certificate Of Service

By my signature below I certify that on this 24th day of April, 2015, two telephone
calls were made and an email was sent and response received indicating that
opposing counsel was not available for conference. I further certify that a true and
correct copy of the above and foregoing document was served on opposing counsel
today by email and/or electronic filing:

                                             Jeff Avant
                                             Jeff Avant (signed digitally)




                                                                                  4